Title: To George Washington from Charles Lee, 28 December 1796
From: Lee, Charles
To: Washington, George


                        Dr Sir
                            28th decr 1796
                        
                        The alteration is made conformably to your suggestion. The address seems to me
                            to have been studiously intended to prevent a proper expression of sentiments and a respect
                            to yourself seemed to require that nothing beyond mere civility should be found in the
                            answer. The people of Virginia are deluded by designing leaders and infatuated with whatever
                            concerns france; but I yet hope they will ere long see things in a better light. With the
                            most affectionate respect I am yours
                        
                            Charles Lee
                            
                        
                    